Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 7/18/2021

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10, 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
For the purpose of examination, claims 10 and 12 are each being treated as depending on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bervoets (US 2015/0156594 A1) in view of Bergs (US 2021/0176574 A1) in view of Wilcox (US 2005/0238188 A1)
Regarding claim 20, Bervoets discloses an electronic device comprising a vibrating actuator, wherein the vibrating actuator includes:
a housing (Fig. 3A: 308) for receiving vibration signals (¶ 0027: impulse force creates vibration);
a converting component (Fig. 3A: everything except for 308) inside the housing converting electrical signals into vibration signals (¶ 0039), wherein the converting component includes:
a transducer (301, 304, and 307); and

at least one elastic element (318A), wherein the at least one damping film is connected to the transducer (at 307) and the at least one elastic element (318A) respectively, to transmit vibrations of the at least one elastic element (318A) to the transducer (at 307) (Despite teachings such as in ¶ 0049 that teach that vibration of the elastic element is dissipated, note the ¶ 0027 teaching of “substantially absorb impulse forces thereby minimizing potential damage to the functional element”. The use of the terms “substantially” and “minimizing” as opposed to terms such as “completely” and “eliminating”, respectively, indicates that there are instances where vibration of the elastic element is still able to be transmitted to the transducer); and

Bervoets is not relied upon to disclose the electronic device comprising a microphone, wherein the microphone includes the claimed elements.
In a similar field of endeavor, Bergs discloses a similar electronic device (Fig. 11) comprising a microphone, wherein the microphone includes the elements of Fig. 11 (¶ 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the electronic device comprising a microphone, wherein the microphone includes the claimed elements, the motivation being to use the electronic device of Bervoets as a microphone based on the suggestion of Bergs (Bergs - ¶ 0067).
Bervoets is not relied upon to disclose 
for converting the vibration signals into electrical signals; and
a processing circuit for processing the electrical signals.
In a similar field of endeavor, Wilcox discloses 
a converting component for converting the vibration signals into electrical signals (¶ 0028, 0033); and
a processing circuit (e.g., 7) for processing the electrical signals (¶ 0028, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the converting component for converting the vibration signals into electrical signals; and a processing circuit for processing the electrical signals, the motivation being to create a signal to represent the detection of the microphone, and to manipulate the signal to a level acceptable to standard microphone preamplifiers (Wilcox - ¶ 0028).
Claim 1 recites similar limitations as claim 20, and is rejected for the same reasons set forth above in the claim 20 rejection.
Regarding claim 2, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein the at least one damping film covers at least part of at least one surface of the transducer (see Fig. 3A).
Regarding claim 3, Bervoets-Bergs-Wilcox discloses the microphone of claim 2, and Bervoets discloses wherein the at least one surface of transducer includes at least one of an upper surface, a lower surface of the transducer, a lateral surface, or an internal surface of the transducer (see Fig. 3A: e.g., upper surface).
Regarding claim 4, Bervoets-Bergs-Wilcox discloses the microphone of claim l, and Bervoets discloses wherein the at least one damping film is disposed on at least one position including an upper surface of the transducer, a lower surface of the transducer, a lateral surface of the transducer, or an interior of the transducer (Fig. 3A: e.g., upper surface of 307).
Regarding claim 5, Bervoets-Bergs-Wilcox discloses the microphone of claim l, and Bervoets discloses wherein the at least one damping film is disposed on at least one surface of the transducer at a predetermined angle (Fig. 3A: e.g., angle of zero degrees).
Regarding claim 6, Bervoets-Bergs-Wilcox discloses the microphone of claim l, and Bervoets discloses wherein the at least one damping film (320’s) is not connected to the housing (308) (see Fig. 3A).
Regarding claim 7, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein the at least one damping film (320’s) is connected to the housing (308) (Fig. 3A, connected by way of 318) (two things can be “connected” to each other by way of their common connection to something else. Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585).
Regarding claim 10, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein the at least one elastic element and the transducer are arranged in a predetermined distribution mode (horizontal distribution mode) (Fig. 3A: e.g., 307A and 307B of transducer are distributed horizontally among other horizontal distributions).
Regarding claim 11, Bervoets-Bergs-Wilcox discloses the microphone of claim 10, and Bervoets discloses wherein the predetermined distribution mode includes at least one of a horizontal distribution mode, a vertical distribution mode, an array distribution mode, or a random distribution mode (Fig. 3A).
Regarding claim 12, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein the at least one damping film covers at least part of at least one surface of the at least one elastic element (see Fig. 3A).
Regarding claim 13, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein a width of the at least one damping film is variable (Fig. 3A: note that damping film 320 is same width as mass 307, and ¶ 0046 teaches that shape and size (which would include width) of mass 307 is variable, which means that the variable width of mass will also result in a variable width of damping film 320).
Regarding claim 14, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein a thickness of the at least one damping film is variable (¶ 0053).
Regarding claim 16, Bervoets-Bergs-Wilcox discloses the microphone of claim l, and Bervoets discloses wherein a structure of the transducer includes at least one of a film, a cantilever, or a plate (Fig. 3A: cantilever).
Regarding claim 17, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein the vibration signals are caused by at least one of: gas, liquid, or solid (¶ 0027: physical contact, which would be by a solid).
Regarding claim 18, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein the vibration signals are transmitted from the housing to the converting component according to a non-contact mode or a contact mode (Fig. 3A: everything is in contact with each other, which indicates that the vibration is transmitted according to a contact mode).
Regarding claim 19, Bervoets-Bergs-Wilcox discloses the microphone of claim 1, and Bervoets discloses wherein the transducer and the at least one damping film are designed .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bervoets in view of Bergs in view of Wilcox in view of Abel (US 2009/0043149 A1)
Regarding claim 15, Bervoets-Bergs-Wilcox discloses the microphone of claim 1.
Additionally, Bergs discloses wherein the transducer (Fig. 11) includes at least one of a diaphragm, a piezo ceramic plate, a piezo layer (304), or an electrostatic film (¶ 0055, 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the transducer includes a piezo layer, the motivation being to create the structure for 304 of Bervoets using sub-structural components that are known in the art to be used for such a structure (Bergs - ¶ 0055, 0045).
Bervoets-Bergs-Wilcox is not relied upon to disclose that the piezo layer is a piezo film.
In a similar field of endeavor, Abel discloses that the piezo layer is a piezo film (¶ 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the piezo layers (as taught by Bergs) with piezo films (as taught by Abel), the motivation being to perform the simple substitution of the type of component of a bending/bimorph structure for another to obtain predictable results of a bending/bimorph structure (Bergs - ¶ 0055) (Abel - ¶ 0011). See MPEP § 2143(B).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687